UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):December 11, 2015 SIEBERT FINANCIAL CORP. (Exact name of registrant as specified in its charter) New York 0-5703 11-1796714 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 885 Third Avenue, New York, New York (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(212) 644-2400 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨Written communications pursuant to Rule 425 under the Securities Act ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act Item 5.07Submission of Matters to a Vote of Security Holders. (a)On December 11, 2015, the Company held its 2015 Annual Meeting of Shareholders (the “Shareholder Meeting”). (b)At the Shareholder Meeting, the Company’s shareholders voted on a proposal to elect fourdirectors to hold office until the next annual meeting or until the director’s successor has been duly elected. Votes regarding the election of all fournominees were as follows: Name For Nominee Authority Withheld From Nominee Broker Non-Votes Jane Macon Patricia L. Francy Nancy Peterson Hearn Robert P. Mazzarella SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: December 17, 2015 By: /s/ Joseph M. Ramos, Jr. Joseph M. Ramos, Jr. Chief Operating Officer, Chief Financial Officer and Secretary
